DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Status of the Application
The following action is taken.  The IDS, filed 08/02/2022, is considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 was filed after the mailing date of the Notice of Allowance on 05/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating fragile x syndrome by administering a combination of sulindac and sertraline.
The closest prior art found, Jin (WO 2008/133884) teaches compositions for the treatment of neurological disorders, such as fragile X syndrome (FXS) in human patients (see abstract; pg. 20, lines 3-6; claim 39).  Jin teaches active agents such as sertraline, which can be combined with other active agents for simultaneous administration (Table 1a; pg. 93, lines 17-19; claim 8).  Jin teaches such actives at a dosage of 5 mg to 500 mg per day, and can be administered orally or parenterally, once or multiple times a day (pg. 85, lines 22-28; pg. 93, lines 4-11; pg. 95, lines 24-26).
However, Jin does not teach a synergistic combination of sertraline and sulindac for the treatment of FXS.  Thus, there would be no reason one skilled in the art at the time the invention was made would treat fragile x syndrome by administering a combination of sulindac and sertraline based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24 and 34-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Lee/
Examiner, Art Unit 1628
/SAVITHA M RAO/Primary Examiner, Art Unit 1629